                 Case 20-10343-LSS              Doc 399        Filed 04/11/20         Page 1 of 2




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

In re:                                                             Chapter 11

BOY SCOUTS OF AMERICA AND                                          Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1
                                                                   Jointly Administered
                                     Debtors.
                                                                                   293
                                                                   Re: Docket No. _____


                      ORDER AUTHORIZING AND
    APPROVING THE RETENTION OF BERKELEY RESEARCH GROUP, LLC,
       AS FINANCIAL ADVISOR TO THE OFFICIAL TORT CLAIMANTS’
              COMMITTEE EFFECTIVE AS OF MARCH 6, 2020


         Upon the Application of the official committee of sexual abuse survivors (the “Tort

Claimants’ Committee”) for entry of an Order Pursuant to 11 U.S.C. §§ 328 and 1103, and Fed.

R. Bankr. P. 2014, Authorizing and Approving the Employment and Retention of Berkeley

Research Group, LLC as Financial Advisor to the Tort Claimants’ Committee Effective as of

March 6, 2020 (the “Application”);2 and upon the Declarations of Marvin A. Tenebaum and the

Chair Person as of the Tort Claimants’ Committee filed in support of the Application (the

“Declarations”); and the Court having jurisdiction to consider the Application and the relief

requested therein pursuant to 28 U.S.C. §§ 157 and 1334; and this matter being a core

proceeding pursuant to 28 U.S.C. § 157(b)(2); and venue being proper in this District pursuant to

28 U.S.C. §§ 1408 and 1409; and it appearing that the relief requested in the Application is in the

best interests of the Tort Claimants’ Committee, the Debtors and other parties in interest; and the


1
  The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
2
  Capitalized terms not otherwise defined herein shall have the meanings and definitions ascribed to such terms in
the Application.



DOCS_LA:328236.1 85353/002
                Case 20-10343-LSS             Doc 399      Filed 04/11/20     Page 2 of 2




Tort Claimants’ Committee having provided adequate and appropriate notice of the Application

under the circumstances; and after due deliberation and good and sufficient cause appearing

therefor; and it appearing to the Court that the said Application should be approved.

                 IT IS HEREBY ORDERED THAT:

                 1.          The Application is GRANTED as set forth herein.

                 2.          The Tort Claimants’ Committee is hereby authorized to retain and employ

BRG as financial advisor to the Tort Claimants’ Committee pursuant to sections 328 and 1103 of

the Bankruptcy Code, and Bankruptcy Rule 2014 effective as of March 6, 2020.

                 3.          BRG shall apply for compensation for professional services rendered and

reimbursement of expenses incurred in connection with the Debtors’ Cases in compliance with

the applicable provisions of the Bankruptcy Code, the Bankruptcy Rules, the U.S. Trustee

Guidelines, and any other applicable procedures and orders of this Court.

                 4.          BRG is authorized to render professional services to the Tort Claimants’

Committee as described in the Application.

                 5.          The Tort Claimants’ Committee and BRG are authorized and empowered

to take all actions necessary to implement the relief granted in this Order.

                 6.          The terms and conditions of this Order shall be immediately effective and

enforceable upon its entry.

                 7.          This Court shall retain jurisdiction with respect to all matters arising from

or related to the implementation of this Order.




                                                           LAURIE SELBER SILVERSTEIN
       Dated: April 11th, 2020                             UNITED STATES BANKRUPTCY JUDGE
       Wilmington, Delaware
DOCS_LA:328236.1 85353/002                             2
